CASSEL, Judge
(concurring):
I concur with the action ordered in this case. However, I do not agree that we should postpone a decision as to the controlling law. (See footnote one of the principal opinion). Strickland v. Washington, — U.S. -, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), clearly sets the following minimum constitutional standards for testing for adequacy of representation:
(a) the defendant must show that counsel’s performance was deficient and
(b) that the deficient performance prejudiced the defense;
(c) if it is easier to dispose of an ineffectiveness claim on the ground of lack of specific prejudice, that should be done first.
If I were to apply those standards and that procedure, I would affirm the findings of guilty in this case. It is clear, however, that Congress, the President, the Court of Military Appeals or the service Judge Advocates General can set a different, but at least equal, minimum standard for practice in military tribunals. I believe we have in fact developed a different and certainly not a lower standard. Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a), and United States v. Jefferson, 13 M.J. 1 (CMA 1982), direct us to first examine the record and ascertain whether counsel’s performance was deficient to the extent that it was below the performance ordinarily expected of lawyers. Then, only after finding that standard has not been met, we test for prejudice under Article 59(a), UCMJ, using a standard not less than that enunciated in Strickland.
Thus it is plain to see why I concur with the action in this case. As Chief Judge Everett stated in his dissent in Jefferson, *633“[without a more complete explanation of the circumstances, I simply cannot put my seal of approval on the representation of the accused in [this] rape case....” Id. at 8. The affidavits in the record attacking the conduct of the civilian counsel — including that provided by detailed defense counsel — are not from disinterested parties. Under the circumstances we have a conflict of fact in the affidavits and we must resolve those conflicts.